           Case 1:19-cr-00526-CCB Document 32 Filed 04/20/20 Page 1 of 19



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                           *

v.                                                 *
                                                                Case No.: CCB-19-526
KHALIL SHAHEED,                                    *                      CCB-19-527

       Defendant.                                  *

*      *       *       *       *       *       *        *       *       *       *       *       *      *

                                   MEMORANDUM OPINION

       Pending before the Court is the defendant Khalil Shaheed’s (“Shaheed”) emergency motion

to reopen his detention hearing and set conditions of pretrial release, ECF No. 23, filed on April 10,

2020. The government filed an opposition on April 14, 2020, ECF No. 27. Shaheed filed a

supplemental submission on April 15, 2020 with a proposed release plan, ECF No. 28, and a letter

from the proposed third-party custodian, Shaheed’s mother, ECF No. 30. The Court has reviewed

and considered the submissions of counsel and the Pretrial Services Report. The Court also has read

the Memorandum Opinion and Order in Banks v. Booth, No. 20-CV-849(CKK), slip op. (D.D.C. Apr.

19, 2020), in which United States District Court Judge Colleen Kollar-Kotelly found a substantial

likelihood that the District of Columbia Department of Corrections (“DCDOC”) has been

deliberately indifferent to the risks that COVID-19 poses to the health of detainees, including Shaheed

who is detained at a DCDOC facility; an April 18, 2020, 38-page amici report prepared by independent

investigators who recently observed the current conditions inside the DCDOC facilities; and a

transcript of the April 15, 2020 hearing in Banks v. Booth. No hearing is necessary.

       After weighing all of the factors in the Bail Reform Act, including the fact that as of yesterday,

90 detainees and 25 staff members have tested positive for COVID-19 at the facility where Shaheed,

who has asthma for which he has previously been hospitalized, is detained, the Court finds that

circumstances have changed materially since his detention was ordered in November 2019 and that
         Case 1:19-cr-00526-CCB Document 32 Filed 04/20/20 Page 2 of 19



there now are a combination of conditions that will reasonably assure the safety of the community

and Shaheed’s appearance as required.

        For the reasons stated in this Memorandum Opinion, Shaheed’s motion to reopen the

detention hearing and set release conditions is granted. Shaheed is ordered released from U.S.

Marshal’s custody subject to the conditions set forth below and in the accompanying Order Setting

Conditions of Release, ECF No. 31.

                                         Procedural History

        On November 6, 2019, a grand jury sitting in this Court returned two indictments against

Shaheed. The first indictment charges him with distribution of a detectable amount of fentanyl and

tramadol, resulting in death, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C) (Count I); possession

with intent to distribute a detectable amount of cocaine, heroin, and fentanyl, in violation of 21 U.S.C.

§ 841(a)(1) (Count II); possession of a firearm by a felon, in violation of 18 U.S.C § 922(g)(1) (Count

III); and possession of a firearm in furtherance of a drug trafficking crime, in violation of 18 U.S.C.

§ 924(c)(1)(A)(i) (Count IV). ECF No. 1 in CCB-19-526. The second indictment charges him with

possession with intent to distribute a detectable amount of cocaine and fentanyl, in violation of 21

U.S.C. § 841(a)(1). ECF No. 1 in CCB-19-527. The maximum penalty for Counts I and IV in CCB-

19-526 is life imprisonment; the maximum penalty for Count II in CCB-19-526 and the single count

in CCB-19-527 is 20 years’ imprisonment; and the maximum penalty for Count III in CCB-19-526 is

10 years’ imprisonment. There is a mandatory minimum penalty of 20 years’ imprisonment for Count

I and a mandatory minimum penalty of five years’ imprisonment for Count IV in CCB-19-526.

        On November 20, 2019, Shaheed appeared for his initial appearance and was appointed

counsel. At the hearing, the government moved for his detention. On November 21, 2019, after

reviewing the Pretrial Services Report and hearing arguments from counsel, the Court ordered

Shaheed detained pending trial on these charges because there was clear and convincing evidence that



                                                   2
          Case 1:19-cr-00526-CCB Document 32 Filed 04/20/20 Page 3 of 19



no condition or combination of conditions could reasonably assure the safety of the community or

his presence at trial. ECF No. 13. Since his detention was ordered, Shaheed has been detained at the

Correctional Treatment Facility (“CTF”), a DCDOC facility.

        Shaheed now asks the Court to reconsider its detention order in light of the COVID-19 public

health emergency, the fact that he is detained in a facility where numerous inmates have tested positive

for COVID-19, and the fact that he has asthma, an underlying health condition that may increase his

risk of exposure and harm. The Court may reopen a detention hearing and reconsider its decision

upon a finding that “information exists that was not known to the movant at the time of the hearing

and that has a material bearing on the issue whether there are conditions of release that will reasonably

assure the appearance of such person as required and the safety of any other person and the

community.” 18 U.S.C. § 3142(f). At the time of the November 2019 detention hearing, no one knew

that four months later there would be a public health emergency due to a worldwide pandemic that

poses a potential threat to everyone, including pretrial detainees. Therefore, the Court will reconsider

its decision, taking the current public health crisis into account. See United States v. Jefferson, No. CCB-

19-487, 2020 WL 1332011, at *1 (D. Md. Mar. 23, 2020) (noting that the COVID-19 public health

crisis is a factor to consider); United States v. Martin, No. PWG-19-140-13, 2020 WL 1274857, at *3–4

(D. Md. Mar. 17, 2020) (same).

                                         The Bail Reform Act

        Under the Bail Reform Act, when a defendant is charged with “an offense for which a

maximum term of imprisonment of ten years or more is prescribed in the Controlled Substances Act

(21 U.S.C. 801 et seq.)” or “an offense under section 924(c)” of Title 18, both of which are the case

here, and the Court finds probable cause to believe the defendant committed the crime, there is a

presumption, subject to rebuttal by the defendant, that “no combination of conditions will reasonably

assure the appearance of the person as required and the safety of the community.” 18 U.S.C.



                                                     3
         Case 1:19-cr-00526-CCB Document 32 Filed 04/20/20 Page 4 of 19



§ 3142(e)(3)(A), (B). The presumption of detention “places ‘a limited burden of production—not a

burden of persuasion’ on the defendant to ‘com[e] forward with evidence that he does not pose a

danger to the community or a risk of flight.’” United States v. Khusanov, 731 F. App’x 19, 21 (2d Cir.

2018) (quoting United States v. English, 629 F.3d 311, 319 (2d Cir. 2011)). When the defendant meets

his burden of production, it “remains a factor to be considered among those weighed by the district

court” but “does not eliminate the presumption favoring detention.” Id. (quoting English, 629 F.3d at

319).

        The government bears the burden of proving by a preponderance that no condition or

combination of conditions will reasonably assure the defendant’s appearance and by a clear and

convincing showing that “no condition or combination of conditions will reasonably assure the safety

of any other person and the community.” 18 U.S.C. § 3142(f); see Khusanov, 731 F. App’x at 21 (noting

that the “ultimate burden” of proof remains on the government to “mak[e] a preponderance showing

that the defendant poses a risk of flight and a clear and convincing showing that he presents a danger

to persons or the community”).1

        The Bail Reform Act requires consideration of the following factors: “the nature and

circumstances of the offense charged,” “the weight of the evidence against the person,” the person’s

history and characteristics, and “the nature and seriousness of the danger to any person or the

community that would be posed by the person’s release.” 18 U.S.C. § 3142(g).

        If, upon consideration of these factors, the Court finds “that no condition or combination of

conditions will reasonably assure the appearance of the person as required and the safety of any other



1
  See also United States v. Stone, 608 F.3d 939, 945 (6th Cir. 2010) (“As our sister circuits have found,
section 3142(e)(3)’s presumption in favor of detention imposes only a ‘burden of production’ on the
defendant, and the government retains the ‘burden of persuasion.’”) (citing United States v. Mercedes,
254 F.3d 433, 436 (2d Cir. 2001)); United States v. Moss, 887 F.2d 333, 338 (1st Cir. 1989); United States
v. Suppa, 799 F.2d 115, 119 (3d Cir. 1986); United States v. Portes, 786 F.2d 758, 764 (7th Cir. 1985);
United States v. Alatishe, 768 F.2d 364, 371 (D.C. Cir. 1985).


                                                    4
           Case 1:19-cr-00526-CCB Document 32 Filed 04/20/20 Page 5 of 19



person and the community,” then the Court “shall order the detention of the person before trial.” 18

U.S.C. § 3142(e)(1). Alternatively, if the Court finds that there are conditions or a combination of

conditions that will reasonably assure the person’s appearance and the safety of any other person and

the community, the person may be released subject to certain conditions, including, among others,

home confinement and third-party custodianship. 18 U.S.C. § 3142(c)(1).

       The Supreme Court has held that pretrial detention is disfavored. See United States v. Salerno,

481 U.S. 739, 755 (1987) (“In our society liberty is the norm, and detention prior to trial or without

trial is the carefully limited exception.”). In Salerno, the Supreme Court ultimately approved pretrial

detention based on dangerousness, but the Court was clear that the Bail Reform Act is preventative,

rather than punitive, in nature. Id. at 747–48. Consistent with the Supreme Court’s holding, the Bail

Reform Act states that nothing in it “shall be construed as modifying or limiting the presumption of

innocence.” 18 U.S.C. § 3142(j).

                               Analysis of Bail Reform Act Factors

    Personal History and Characteristics, Mental and Physical Health, and Employment History

       Shaheed, 26, was born in Baltimore and has lived in Maryland his entire life. He does not have

a U.S. passport and has never traveled outside of the United States. His parents and four of his

siblings, with whom he has daily contact, live together in Baltimore. His fiancée, who is pregnant with

their first child, lives in Baltimore. Shaheed was living with her when he was arrested on these federal

charges.

       Shaheed reported he has suffered from depression and received medication for depression

while incarcerated in 2017. He is not currently taking any medications for depression or any other

mental illness. Shaheed has a substance abuse problem. At 13, he began smoking marijuana and

taking Percocet pills, and he was using both drugs on a weekly basis before his arrest. He reported

that once his monthly prescription Percocet supply would run out, he would use heroin until he could



                                                   5
           Case 1:19-cr-00526-CCB Document 32 Filed 04/20/20 Page 6 of 19



be resupplied with Percocet pills. Shaheed also used cocaine and cocaine base approximately twice a

week before his arrest. He consumes alcohol socially.

          Shaheed has asthma and requires an inhaler. This health condition was reported to Pretrial

Services by the defendant, his mother, and his fiancée in November 2019. Counsel provided the

Court with a March 23, 2020 medical record from CTF. According to the medical record, during

Shaheed’s initial medical evaluation at the jail in November, he requested and received an inhaler for

his asthma. That same March 23 medical record shows that Shaheed told the nurse that, because of

his asthma, he previously has been prescribed steroids, hospitalized, and intubated. In his mother’s

letter to the Court, she reports that her son has been hospitalized because of asthma.

          At the time of his arrest, Shaheed was working for his grandfather’s construction business on

an as-needed basis. One month before his arrest, he had enrolled in a year-long HVAC certification

course through All-State Career School, a vocational and technical school, located in Baltimore. From

2012 until 2017, he was employed full-time as a merchandiser for Canada Dry in Baltimore. His

employment ended when he was arrested on related state charges. Before Canada Dry, Shaheed was

employed full-time with Dunbar Armored in Baltimore from 2011 until 2012. According to his

mother, Shaheed worked at a McDonald’s restaurant for approximately two years while he was in high

school.

                   Criminal History and Prior Performance Under Court Supervision

          Shaheed has two prior criminal convictions. In June 2015, at 22, he was arrested for

possession with intent to distribute an unspecified drug in Baltimore County and was released on

personal recognizance. Seven months later, in January 2016, he pled guilty and received probation

before judgment, two years unsupervised probation, and a $1,000 fine. In April 2018, he was arrested

and charged with discharging firearms, regulated firearm-illegal sale/transfer, and ammunition/sale to

a minor in Baltimore City. He was held without bond. In August 2018, he pled guilty to the charge



                                                    6
           Case 1:19-cr-00526-CCB Document 32 Filed 04/20/20 Page 7 of 19



of regulated firearm-illegal sale/transfer and received a sentence of four years’ confinement with three

years suspended and three years of supervised probation. He was on probation for that conviction

when he was arrested on these charges.2 He has no history of failing to appear for court appearances.

                               Nature and Circumstances of the Offense

          The Court next turns to the nature and circumstances of the offense. According to the

government, law enforcement began investigation and surveillance of Shaheed after an individual died

of a drug overdose in October 2017. Gov’t Opp’n 5. The government proffers evidence that the

death occurred after the victim ordered heroin from Shaheed and arranged to meet him to obtain the

heroin. Id. at 6. Through subsequent surveillance, law enforcement observed Shaheed’s continued

drug dealing. Id. at 5. In November 2017, law enforcement executed a search warrant of his car and

home. Id. When they executed the warrant for his car, Shaheed was engaged in a suspected drug

transaction, and agents recovered narcotics and a loaded firearm from the floorboard underneath

where Shaheed was sitting. Id. When they searched his home, they recovered a second firearm. Id.

Two years later, in November 2019, a federal grand jury indicted Shaheed in CCB-19-526 based on

his alleged criminal conduct in October and November 2017.3 The second indictment against Shaheed

is based on an August 2019 traffic stop in Carroll County. ECF No. 1 in CCB-19-527. Police searched

Shaheed’s car and found a detectable amount of cocaine and fentanyl. Gov’t Opp’n 5. Based on that

evidence, the grand jury indicted him in CCB-19-527. When Shaheed was arrested on the federal

charges on November 20, 2019, arresting officers observed evidence of narcotics in his home, and a




2
  There was a no-bond arrest warrant issued by Baltimore City on December 6, 2019 based on an
alleged violation of probation due to these federal charges. Baltimore City Circuit Court Judge Charles
J. Peters quashed the warrant today, allowing Shaheed to be released from federal custody directly to
his parents’ house rather than entering state custody and seeking release at a bond hearing.
3
    The related state charges were “dismissed due to uncompleted drug testing.” Gov’t Opp’n 5.


                                                   7
         Case 1:19-cr-00526-CCB Document 32 Filed 04/20/20 Page 8 of 19



search warrant was obtained. Id. The subsequent search yielded a third firearm and additional

suspected narcotics. Id. at 5–6. The nature and circumstances of these offenses are very serious.

                                       Weight of the Evidence

       The Court next considers the weight of the evidence. With respect to the possession with

intent to distribute narcotics charge (Count II) and the two firearms charges (Counts III and IV) in

CCB-19-526, the weight of the evidence is quite strong. In November 2017, law enforcement seized,

pursuant to a search warrant, a loaded firearm from underneath the driver’s seat of Shaheed’s vehicle

while Shaheed was sitting in the driver’s seat engaged in a suspected narcotics transaction. Police also

found a detectable amount of cocaine, heroin, and fentanyl in Shaheed’s car. On the same day, police

seized another firearm from his home pursuant to a search warrant. With respect to the charge in

CCB-19-527, possession with intent to distribute a detectable amount of cocaine and fentanyl, the

evidence appears strong as well. After conducting a traffic stop in August 2019, Carroll County police

searched Shaheed’s vehicle and found narcotics in his vehicle.

       The parties offer different interpretations of the weight of the evidence as to the most serious

charge, possession with intent to distribute narcotics resulting in death (Count I in CCB-19-526).

According to the government, in October 2017, investigators developed evidence linking Shaheed to

a victim of a heroin overdose through an examination of the victim’s cellular phone. Gov’t Opp’n 6.

The phone data showed that the victim ordered what the victim believed to be heroin from Shaheed

a few days before he was found dead, and the victim arranged to meet with Shaheed for the sale. Id.

The final date of the text messages between the victim and Shaheed was October 14, 2017, and as of

the early morning hours on that day, the victim had no further outgoing text messages. Id. His body

was found two days later in his apartment, and syringes containing fentanyl and tramadol were

recovered in his hand. Id. The autopsy showed that fentanyl and tramadol intoxication was the cause




                                                   8
          Case 1:19-cr-00526-CCB Document 32 Filed 04/20/20 Page 9 of 19



of the victim’s death. Id. Information developed by investigators led to the identification of Shaheed

as a contact in the victim’s phone and as a source of heroin for the victim. Id.

        In his motion, Shaheed argues that the evidence for this charge is not as clear-cut as it appeared

at the November 2019 detention hearing. Def.’s Mot. 17–18. He argues that there are “conflicting

reports about how long the decedent had been deceased when his body was discovered on October

17, 2017,” and although there is evidence that the decedent texted a number believed to be Shaheed’s

cell phone number on October 14, 2017, “the phone also contains messages from October 15, 16,

and 17 that are marked as having been read, or at least opened.” Id. Additionally, Shaheed’s attorneys

report that they have “begun consulting with multiple experts with respect to the medical examiner’s

conclusion as to cause of death” and, “[w]hile these consultations are in their preliminary stages, there

appears to be reason to seriously question the accuracy of the medical examiner’s toxicology report

with respect to the concentrations of different drugs in the decedent’s body.” Id. at 18.

        The Court will not evaluate the competing proffers of evidence. It does appear, however, that

the weight of the evidence for the most serious charge against Shaheed may not be as strong as it

seemed at the detention hearing when discovery had not yet been produced. In any event, the weight

of the evidence is but one factor that the Court must consider. Some courts have considered it the

least important factor, while others consider it one of the most important factors. See, e.g., United States

v. English, 629 F.3d 311, 317 (2d Cir. 2011) (affirming detention order by judge who observed that the

weight of the evidence “is one of the most important factors”); United States v. Gebro, 948 F.2d 1118,

1121 (9th Cir. 1991) (finding the weight of the evidence factor to be the least important of the four

factors); United States v. Tapia-Garcia, No. 19MJ3905-JLB-WQH, 2019 WL 4963011, at *2 (S.D. Cal.

Oct. 8, 2019) (noting that the weight of the evidence is “the least important factor”); see also United

States v. Calabrese, 436 F. Supp. 2d 925, 927 (N.D. Ill. 2006) (stating that the finding in Gebro and other

cases that “the weight of evidence is least important is . . . an off-key but well-intentioned attempt to



                                                     9
         Case 1:19-cr-00526-CCB Document 32 Filed 04/20/20 Page 10 of 19



remind us of the rule that detention is not to be ordered simply because we are convinced that the

accused is guilty . . . . [T]he weight of evidence may or may not be important, but no absolute rule

governs”). Here, the Court considers it and weighs it along with the other Bail Reform Act factors.

                        Nature and Seriousness of Danger to the Community

        The final factor that the Court must consider is “the nature and seriousness of the danger to

any person or the community that would be posed by the person’s release.” 18 U.S.C. § 3142(g)(4).

It is under this factor that the Court considers the current public health crisis. The Court has found

that reducing the number of pretrial detainees during this public health emergency, as a general matter,

is safer for jail communities and the greater community. See United States v. Davis, No. ELH-20-09,

2020 WL 1529158, at *4 (D. Md. Mar. 30, 2020); see also Banks, slip op. at 25 (“No man’s health is an

island. If Plaintiffs contract COVID-19, they risk infecting others inside the DOC facilities. Plaintiffs

also risk infecting DOC staff members who work inside DOC facilities but also live in the community,

thus increasing the number of people vulnerable to infection in the community at large. Additionally,

if Plaintiffs contract COVID-19 and experience complications, ‘they will be transported to community

hospitals— thereby using scarce community resources (ER beds, general hospital beds, ICU beds).’”).

Over the past three weeks, judges, sheriffs, and other public officials around the country have

attempted to reduce the number of incarcerated people while ensuring public safety.

        In Shaheed’s motion, he claims that he is unsafe where he is housed, that 33 detainees at the

facility have tested positive for COVID-19, that he has asthma, an underlying health condition that

could expose him to greater harm if he contracts the disease, and that the jail is not equipped to handle

the outbreak. Def.’s Mot. 4. In its response, the government argues that Shaheed “relies on the

speculative prospect of a mass COVID-19 outbreak at . . . the pretrial facility where he currently is

housed.” Gov’t Opp’n 3. The government further argues that “the defendant does not allege that he

has been diagnosed with COVID-19, or even that he has had contact with any of the detainees who



                                                   10
        Case 1:19-cr-00526-CCB Document 32 Filed 04/20/20 Page 11 of 19



have been diagnosed with COVID-19,” and that the jail “continues to take precautionary measures to

prevent transmission of COVID-19.” Id. at 4. In a footnote, the government states: “As of the time

of this writing the Government is aware of 53 inmates in DC DOC custody who have tested positive

for COVID-19, and has learned that 9 have recovered, and that 1 individual has died reportedly with

COVID related health issues.” Id. at 4 n.1.

        In evaluating the impact of COVID-19 on the pretrial detention decision in this case, the

Court relies on the best evidence currently available. As of yesterday, the D.C. government reported

there were 90 DCDOC detainees who have tested positive (40 were in isolation and 50 have

recovered); there were 840 detainees in quarantine (more than half of the DCDOC inmate

population); and one pretrial detainee had died from COVID-19.4 DCDOC personnel also have been

exposed. As of yesterday, there were 25 employees who had tested positive; 134 additional employees

in quarantine; and one employee has died from COVID-19. These numbers show that as of April 19

there was a combined total of 115 confirmed cases of COVID-19 among detainees and staff, 974

additional detainees and staff in quarantine, and two deaths. These numbers are not speculative. The

growing infection rate among jail staff and detainees, which started on March 25, 2020 with one

positive inmate and 26 days later has increased to 90 inmates and 25 employees, appears to the Court

to be a mass viral outbreak.5

        Under these circumstances, the Court will not require proffer or proof that Shaheed has been

in contact with detainees or staff who have been diagnosed with COVID-19. He could not possibly




4
 See Public Safety Agency COVID-19 Case Data, https://coronavirus.dc.gov/page/public-safety-
agency-covid-19-case-data, last visited Apr. 20, 2020.
5
 According to the CDC, an outbreak is “an increase, often sudden, in the number of cases of a disease
above what is normally expected in that population in . . . a . . . limited geographic area.” Principles
of Epidemiology in Public Health Practice, Lesson 1, Section 11 (3d ed. 2011), available at
https://www.cdc.gov/csels/dsepd/ss1978/lesson1/section11.html.


                                                  11
         Case 1:19-cr-00526-CCB Document 32 Filed 04/20/20 Page 12 of 19



know all of the people who could have exposed him to the virus, many of whom have not yet been

tested or may not know they have been exposed.

        Nor will the Court require that Shaheed actually have COVID-19 before considering his

release. The Centers for Disease Control and Prevention (“CDC”), along with every public health

official in the nation, advises that “[t]here is currently no vaccine to prevent coronavirus disease 2019

(COVID-19) . . . [and] [t]he best way to prevent illness is to avoid being exposed to this virus.”6 The

potential exposure to the virus is an imminent threat to Shaheed, and the Court will not wait until he

actually contracts the disease before considering releasing him. See Coreas v. Bounds, No. TDC-20-780,

2020 WL 1663133, at *5 (D. Md. Apr. 3, 2020) (finding that threat of infection from coronavirus was

imminent even though no detainees at the detention facility where plaintiffs were housed had

contracted the virus yet).7

        The government’s final argument—that CTF “continues to take precautionary measures to

prevent transmission of COVID-19”—is unpersuasive.             See Gov’t Opp’n 8–10 (citing various

precautionary measures allegedly taken by the jail to prevent transmissions). Yesterday, a federal

district judge in Washington, D.C. found that DCDOC detainees and inmates had provided

substantial evidence that DCDOC was aware of the risks that COVID-19 poses to their health and

has “disregarded those risks by failing to take comprehensive, timely, and proper steps to stem the

spread of the virus,” thereby “establish[ing] a likelihood of success in showing deliberate indifference.”




6
   Coronavirus Disease 2019 (COVID-19): How to Protect Yourself                             &     Others,
https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/prevention.html.
7
 Waiting until a detainee has actually been diagnosed with COVID-19 does not make sense. At that
point, the virus has taken hold, and it may be too risky to release him.



                                                   12
         Case 1:19-cr-00526-CCB Document 32 Filed 04/20/20 Page 13 of 19



Banks v. Booth, No. 20-CV-849(CKK), slip op. at 22 (D.D.C. Apr. 19, 2020).8 This finding was based

on an April 18, 2020 report prepared by court-appointed amici, two neutral investigators who

observed what was actually happening inside jail. On April 10, 11, and 12, the two independent

investigators walked throughout the DCDOC facilities, interviewed staff and inmates, and reviewed

thousands page of medical records. The inspectors, who were acting as neutral observers for the

parties to the lawsuit, found that social distancing was not being enforced. The inspectors reported

that the inmates lack adequate cleaning equipment and training to disinfect cells, toilet areas, and

communal areas. Inmates with the virus are isolated, prohibited from showering or cleaning their

cells, unable to call family or their attorneys, and may not change their soiled clothes, linens, or masks

while infected. Although no one cannot predict what may happen at the jail in the coming days and

weeks, the investigators made the following conclusion regarding the ability to prevent future

transmissions:

        Deprivation of showers, the absence of any ability to contact family members, the lack
        of access to legal calls, clean clothing and clean linens are plainly a disincentive and are
        likely to deter inmates from reporting symptoms of COVID-19.

Amicus Curiae Report 22–23, Banks, slip op. Att. 1 (noting that “[m]ost of the inmates amici

interviewed in the isolation units stated the conditions are far too punitive, noting that if they had it

to do over again, they would not have reported their symptoms”); see also Banks, slip op. at 22 (“As the

DOC is primarily relying on inmates to self-report symptoms of COVID-19, the punitive conditions



8
 Of particular relevance here, the Court found that the two pretrial-detainee plaintiffs, who are
presumed innocent, are “entitled to more considerate treatment and conditions of confinement than
criminals whose conditions of confinement are designed to punish.” Banks, slip op. at 10 (quoting
Youngberg v. Romeo, 457 U.S. 307, 322 (1982)). The pretrial detainees, in order to prevail on their due
process claim, “need only show that prison conditions are objectively unreasonable.” Id. at 11. The
Court found that they had shown a likelihood of success under an “objectively unreasonable” standard
and the higher standard of deliberate indifference that applies when a person already has been
convicted of a crime. Id. at 15, 22.



                                                    13
        Case 1:19-cr-00526-CCB Document 32 Filed 04/20/20 Page 14 of 19



of isolation make it more likely that inmates will hide their symptoms to avoid the potential for

isolation and continue to infect others in the general population.”). The firsthand accounts by neutral

investigators and a federal judge’s preliminary finding of deliberate indifference to the risks posed by

COVID-19 to the health of detainees raise serious questions about the jail’s present ability to prevent

the transmission of the disease.9

        Having established that there is an outbreak of COVID-19 inside the jail where Shaheed is

detained, the Court now considers how this outbreak might impact Shaheed. The government argues

that “[n]otwithstanding the COVID-19 outbreak, [Shaheed’s physical condition] does not weigh

heavily, if at all, in favor of the defendant’s release.” Gov’t Opp’n. 7. The Court disagrees. Pretrial

detainees at CTF, including Shaheed, currently face an increased “risk of contracting COVID-19” and

“serious health consequences, including death.” Banks, slip op. at 23. The fact that every detainee at

CTF faces this risk does not diminish the risk to Shaheed. See id.

        The “physical condition” factor weighs more heavily in favor of release because Shaheed has

asthma and requires an inhaler. This documented medical condition was reported to Pretrial Services

before the detention hearing in November. Upon arrival at the jail, Shaheed sought and received an

inhaler. A March 23 CTF medical record indicates that Shaheed reported to medical staff that because

of his asthma, he previously has been prescribed steroids, hospitalized, and intubated. In her letter to

the Court, his mother reports that her son has been hospitalized due to asthma. According to the

CDC, asthma is an underlying health condition that may make Shaheed more vulnerable to COVID-



9
 Even before the decision in Banks v. Booth was issued, the Court did not find persuasive the
government’s claim that the jail’s precautionary measures prevented the transmission of COVID-19.
When Shaheed filed his motion on April 10, he reported that 33 inmates were positive; when the
government filed its opposition on April 14, it reported that 58 inmates were positive; as of April 19,
90 inmates have tested positive. The numbers alone show that the precautionary measures are not
preventing the transmission of COVID-19 within the jail.



                                                  14
         Case 1:19-cr-00526-CCB Document 32 Filed 04/20/20 Page 15 of 19



19. “People with moderate to severe asthma may be at higher risk of getting very sick from COVID-

19. COVID-19 can affect your respiratory tract (nose, throat, lungs), cause an asthma attack, and

possibly lead to pneumonia and acute respiratory disease.”10 The fact that Shaheed is asthmatic and

may be at higher risk of exposure and harm weighs in favor of release, especially considering he is

detained in a facility where the infection rate is increasing daily.11

        Next, the Court must consider whether the particular facts in this case compel a conclusion

that Shaheed’s release, even subject to stringent conditions, would not reasonably assure the safety of

the community. See United States v. McLean, Crim. No. 19-380, slip op. at 4 (D.D.C. Mar. 28, 2020)

(“Defendant’s continued pretrial detention poses a risk to community safety, which the Court must

weigh against the risk posed by his release to home confinement . . .”); see also United States v. Stephens,

No. 15-cr-95-AJN, 2020 WL 1295155, at *2 (S.D.N.Y. Mar. 19, 2020) (“Although there is not yet a

known outbreak [of COVID-19] among the jail and prison populations, inmates may be at a

heightened risk of contracting COVID-19 should an outbreak develop . . . A comprehensive view of

the danger the Defendant poses to the community requires considering all factors—including this

one—on a case-by-case basis.”).

        The government argues that if Shaheed is released, he will return to drug-trafficking and

possessing firearms. Gov’t Opp’n 7. Based on the government’s proffer and the indictments, Shaheed

appears to have a history of selling illegal narcotics and unlawfully possessing firearms. These are

serious potential dangers. The Court is mindful that Shaheed is charged with distribution of fentanyl

and tramadol that resulted in someone’s death – an incredibly serious potential danger. The Court is

also mindful that the mens rea for that crime is intent to distribute narcotics, not intent to cause death.


10
   See Coronavirus Disease 2019 (COVID-19): People with Moderate to Severe Asthma,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/asthma.html.
11
  The Court finds that the presumption of detention as to dangerousness has been rebutted due to
the COVID-19 health crisis.


                                                     15
        Case 1:19-cr-00526-CCB Document 32 Filed 04/20/20 Page 16 of 19



See United States v. Alvarado, 816 F.3d 242, 250 (4th Cir. 2016). The government has not alleged that

Shaheed intended to cause the victim’s death. This distinction is important in the context of evaluating

the potential danger that would be posed if Shaheed were released, because if the Court can find

conditions that reasonably assure he will not return to selling narcotics, it follows that the same

conditions will reasonably assure that no one will get harmed as a result of him selling narcotics.

                                        Conditions of Release

        Having identified the specific nature of the danger and how serious it is, the Court now

considers whether there are available release conditions that will address those concerns and

“reasonably assure” the safety of the community. The statute requires “reasonable assurance,” not a

“guarantee.” United States v. Orta, 760 F.2d 887, 891–92 (8th Cir. 1985). The Court finds that there

are conditions that will reasonably assure the safety of the community.

        The first condition is that he live with his parents at their home in Baltimore. His mother has

agreed to serve as a third-party custodian. Pretrial Services has approved his parents’ home as a

suitable residence and his mother as a suitable third-party custodian. The Court agrees. Shaheed was

not living with his parents when he allegedly committed these crimes, and the firearms recovered in

this case were not found at his parents’ house. His mother, 50, works full-time for the State of

Maryland Department of Human Services. Due to the pandemic, she is currently working from home.

His father, 51, works for Republic Services as a truck driver and returns home from work in the late

afternoon on weekdays.12 Four of Shaheed’s younger siblings, ages 21, 19, 17, and 13, also live at




12
  The Court remembers Shaheed’s parents from the detention hearing. They along with several other
family members were present in the gallery. The Court recalls thinking that if circumstances were
different, they appeared to be excellent third-party custodians. This afternoon, the Court held a con-
ference call with counsel, a Pretrial Services Officer, and Shaheed’s mother. The conditions of release
and the potential penalties for violating release conditions were reviewed. Mrs. Shaheed assured the
Court she was willing to be her son’s third-party custodian and understood her responsibilities.


                                                  16
         Case 1:19-cr-00526-CCB Document 32 Filed 04/20/20 Page 17 of 19



home. His 21-year-old sister is currently taking online classes with the University of Maryland at

College Park. No one in the home has a criminal history.

        The second condition is home incarceration monitored by a location monitoring technology

that Pretrial Services deems appropriate. Shaheed is restricted to his parents’ residence except for

medical or emergency purposes approved by Pretrial Services. This condition will provide additional

assurance that Shaheed stays at his parents’ house and does not leave unless given permission by

Pretrial Services.

        The remaining conditions include no use of controlled dangerous substances unless prescribed

by a physician; drug testing; and substance abuse and mental health evaluation and counseling, if

deemed appropriate by Pretrial Services. Shaheed must comply with all directives from federal, state,

and local government pertaining to public health, including COVID-19. In this regard, Shaheed’s

mother reports that upon returning home he will be able to self-quarantine in their basement. She

further reports that her family has been practicing social distancing and will not have anyone except

for immediate family at their home.13

                                         Access to Counsel

        Shaheed argues that the current conditions at the jail where he is detained impede his access

to counsel. Def.’s Mot. 21–22. The government suggests that access to counsel is not a relevant



13
  The government does not argue that Shaheed is a flight risk. In any event, the Court finds that
Shaheed does not pose a risk of non-appearance, and to the extent there is a risk of flight, the release
conditions will reasonably assure his appearance. Shaheed has no history of failing to appear for court
appearances. He has strong ties to Baltimore, including his parents, siblings, and fiancée who’s
expecting their first child in May. Additionally, the pandemic has significantly curtailed travel
throughout the region, including through Governor Hogan’s March 30, 2020 order that all
Marylanders stay at home, providing additional assurance that Shaheed will not leave the area. See
United States v. Ramos, No. 18-CR-30009-FDS, 2020 WL 1478307, at *1 (D. Mass. Mar. 26, 2020)
(“[T]he court finds that the circumstances of the COVID-19 pandemic diminish the risk that Mr.
Ramos will flee pending trial . . . .”). Moreover, Shaheed will be subject to the strictest release
conditions currently available, including home incarceration and location monitoring.


                                                  17
         Case 1:19-cr-00526-CCB Document 32 Filed 04/20/20 Page 18 of 19



consideration under the Bail Reform Act. Gov’t Opp’n 27. The Court agrees that Section 3142(g) of

the Bail Reform Act does not specifically identify access to counsel as a factor. However, Section

3142(i) of the Act requires a judicial officer in a detention order “to direct that the person be afforded

reasonable opportunity for private consultation with counsel.” 18 U.S.C. § 3142(i)(3). Under the

current circumstances in the facility where Shaheed is detained, it does not appear that he is being

“afforded reasonable opportunity for private consultation with counsel.” Thus, the Court will

consider access to counsel as a factor relevant to Shaheed’s release or continued detention.

        The government claims that Shaheed has the ability to communicate with his attorneys,

because DCDOC “has continued to allow in-person legal visits for any defendant actively in trial” and

“defendants are also able to have one free 30-minute call each day with their attorney of record on an

unsecured line.” Gov’t Opp’n 27. While an in-person legal visit may be a theoretical option for

counsel, this is not a practical option. There are significant health risks to attorneys and their staff if

they enter the jail under these circumstances. As for the one free 30-minute legal call each day with

an attorney of record on an unsecured line, that, too, appears to be theoretical. In the April 15 hearing

in Banks v. Booth, Judge Kollar-Kotelly stated, “Lawyers are having a terrible time getting in touch with

[their clients]. Forget 30 minutes or anything else. They’re not getting 10 minutes.” Apr. 15, 2020

Hr’g Tr. 74:8–11, ECF No. 93-2 in United States v. Remarque, PX-19-cr-39. In her subsequent written

opinion, Judge Kollar-Kotelly found:

        [I]nmates in isolation at CTF are not permitted to use the telephone for any reason,
        including legal calls. . . . And, this issue persists for those in other housing units.
        Telephone calls in confidential settings are generally organized by DOC case
        management staff; however, most of those staff are either on quarantine or working
        remotely. “Thus, as a general matter, there has been no access to confidential legal
        calls for inmates confined on quarantine and non-quarantine housing units.” Some
        inmates have been able to make calls using telephones in the day rooms; however,
        these calls are monitored and do not afford the confidentiality required to
        communicate about legal issues with counsel.




                                                    18
         Case 1:19-cr-00526-CCB Document 32 Filed 04/20/20 Page 19 of 19



Banks, slip op. at 21–22 (quoting Amicus Curiae Report 21–22). Under these circumstances, even if

the Court entered an order directing that Shaheed have a “reasonable opportunity for private

consultation with counsel,” 18 U.S.C. § 3142(i)(3), there is no evidence it would be honored. Thus,

the Court has factored Shaheed’s current inability to confer with counsel confidentially in this decision.

                                              Conclusion

        In conclusion, the Court finds that there is a combination of conditions that will reasonably

assure Shaheed’s appearance as required and the safety of the community. The defendant’s emergency

motion to reopen his detention hearing and set conditions of pretrial release is granted, and Khalil

Shaheed is released from the custody of the U.S. Marshal’s subject to the conditions identified in the

accompanying Order Setting Conditions of Release, ECF No. 31.




April 20, 2020                                                          /S/
Date                                                             Deborah L. Boardman
                                                                 United States Magistrate Judge




                                                   19
